In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00079-CV
     ___________________________

   IN RE TERRY LEE BIZZLE, Relator




             Original Proceeding
        Trial Court No. 18-9925-367


Before Sudderth, C.J.; Bassel and Womack, JJ.
     Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: March 20, 2020




                                         2